Citation Nr: 1327354	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-42 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bruxism, also known as teeth grinding, to include as secondary to a service-connected disability.

(The issue of entitlement to service connection for hypertension is the subject of a separate decision of the Board issued at a later date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.

In June 2013, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to service connection for hypertension was the subject of a hearing before a Veterans Law Judge (VLJ) other than the undersigned on March 10, 2011.  It was also the subject of a Board remand issued in October 2012.  As testimony was not received as to that issue at the May 3, 2013 hearing before the undersigned VLJ and the October 2012 remand action has not been completed, it will be the subject of a separate decision of the Board issued at a later date by a different VLJ.


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's bruxism is related to his service-connected anxiety disorder.


CONCLUSION OF LAW

Bruxism is proximately due to or the result of the Veteran's service-connected anxiety disorder.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  With respect to the claim decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See also Bryant v. Shinseki, 23 Vet App 488 (2010).

The Veteran asserts that his bruxism had its onset in service.  At the May 2013 hearing before the Board, he testified that he had symptoms of teeth grinding and jaw clenching in service, which ultimately caused damage to his teeth.  He related the symptoms to the stress from traumatic experiences while in service.  He also maintains that he was told by his doctors that his current teeth grinding is caused by stress and his service-connected anxiety disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition may also be service connected under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bruxism.

The evidence of record, including letters from D.G., D.D.S. and R.O., D.D.S. received by VA in May 2013, reflect diagnoses of bruxism or grinding of the teeth.  The Veteran is also service-connected for anxiety disorder, not otherwise specified, also claimed as sleep disorder.  Therefore, the first and second Wallin elements have clearly been satisfied.

What remains to be established is whether the Veteran's bruxism was caused or aggravated by his service-connected anxiety disorder.  In a letter submitted by the Veteran in May 2013, D.G., D.D.S. opines that the main cause of bruxism is stress and stress can be caused by anxiety; therefore, the Veteran's bruxism could be a result from his anxiety disorder.

In another May 2013 letter, R.O., D.D.S opined that the Veteran's teeth grinding is directly related to his anxiety condition.  Dr. O. further stated that "due to the severe wear on the Veteran's teeth, this process of grinding has been going on for many years."

Although Dr. O.'s opinion does not provide a supporting rationale for his conclusion that there is a positive relationship between the Veteran's teeth grinding and his anxiety disorder, Dr. O.'s opinion is essentially supported by Dr. G.'s opinion because it explains the main cause of bruxism is stress and stress is caused by anxiety.  Therefore, the aggregate of the medical opinions provided by the Veteran's private dentists establish that the Veteran's current bruxism is proximately caused by his service-connected anxiety disorder.  Thus, with application of the benefit of the doubt rule as required by law and VA regulations, the Board finds that the third Wallin element has also been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  

Because each of the three Wallin elements has been met, service connection for bruxism is warranted as secondary to service-connected anxiety disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


ORDER


Entitlement to service connection for bruxism is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


